 

Exhibit 10.2

ADVISORY AGREEMENT

BY AND AMONG

NEXPOINT Residential Trust, INC.,

NEXPOINT Residential Trust OPERATING PARTNERSHIP, L.P.

AND

NEXPOINT REAL ESTATE ADVISORS, L.P.

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

Page

1.

Definitions

1

2.

Appointment

3

3.

Duties of the Advisor

3

4.

Authority of Advisor

5

5.

No Partnership or Joint Venture

5

6.

Bank Accounts

6

7.

Records; Access; Confidentiality

6

8.

Limitations on Activities

6

9.

Compensation

6

10.

Expenses

7

11.

Other Services

7

12.

Other Activities of the Advisor

7

13.

Term and Termination

8

14.

Payments and Duties Upon Termination

8

15.

Limitation of Liability, Exculpation and Indemnification by the Company and
Operating Partnership

8

16.

Indemnification by the Advisor

9

17.

Notices

10

18.

Modification

10

19.

Severability

10

20.

Governing Law; Arbitration

11

21.

Entire Agreement

11

22.

No Waiver

11

23.

Pronouns and Plurals

11

24.

Headings

11

25.

Execution in Counterparts

11

 

 

 

 

i

--------------------------------------------------------------------------------

 

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT (this “Agreement”), dated as of March 16, 2015, is
entered into by and among NexPoint Residential Trust, Inc., a Maryland
corporation (the “Company”), NexPoint Residential Trust Operating Partnership,
L.P., a Delaware limited partnership (the “Operating Partnership”), and NexPoint
Real Estate Advisors, L.P., a Delaware limited partnership (the “Advisor”).

RECITALS

A. The Company is a Maryland corporation created in accordance with Maryland
General Corporation Law and intends to elect to qualify as a REIT for U.S.
federal income tax purposes.

B. The Company is the sole member of the general partner, and is the initial
limited partner, of the Operating Partnership.

C. The Company and the Operating Partnership desire to avail themselves of the
experience, sources of information, advice, assistance and certain facilities of
the Advisor and its Affiliates and to have the Advisor undertake the duties and
responsibilities set forth in this Agreement, on behalf of, and subject to the
supervision of the Board of Directors of the Company, all as provided in this
Agreement.

D. The Advisor is willing to render such services, subject to the supervision of
the Board of Directors of the Company, on the terms and conditions set forth in
this Agreement.

E. The Board of Directors, including a majority of the Independent Directors,
have approved this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions.  As used in this Agreement, the following terms have the
definitions set forth below:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Administrative Fee” means an annual fee, payable monthly, in an amount equal to
0.20% of the Average Real Estate Assets, determined in accordance with
Section 9(b).

“Advisor” means NexPoint Real Estate Advisors, L.P., a Delaware limited
partnership.

“Affiliate” or “Affiliated” means with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; (ii) any executive officer, director, trustee or general
partner of such other Person; and (iii) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.  For
purposes of this definition, the terms “controls,” “is controlled by,” or “is
under common control with” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of an
entity, whether through ownership or voting rights, by contract or otherwise.

“Articles of Incorporation” means the Articles of Amendment and Restatement of
the Company, as hereafter amended from time to time.

“Average Real Estate Assets” means the average of the aggregate book value of
Real Estate Assets before reserves for depreciation or other non-cash reserves,
computed by taking the average of the book values of Real Estate Assets at the
end of each month (or partial month) (i) for which any fee under this Agreement
is calculated or (ii) during the year for which any Expense reimbursement under
this Agreement is calculated.

“Board of Directors” or “Board” means the Board of Directors of the Company.

“Bylaws” means the bylaws of the Company, as amended and as the same are in
effect from time to time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Code shall
mean such provision as in effect from time to time, as the same may be amended
and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

--------------------------------------------------------------------------------

 

“Contributed Assets” means all of the Real Estate Assets described in the
information statement filed as an exhibit to the Registration Statement as
properties to be owned or subject to probable acquisition by the Company or the
Operating Partnership upon completion of the Spin-Off.

“Director” means a member of the Board of Directors.

“Distribution Date” means the “distribution date,” as such term is defined in
the information statement included in the Registration Statement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Highland” means Highland Capital Management, L.P., a Delaware limited
partnership.

“Independent Director” means a Director who would not be an “interested person”
(as defined in the 1940 Act) of the Company.

“Investment Guidelines” means the investment guidelines and other investment
parameters for Investments, financing activities and other operations
established from time to time by the Board or as disclosed in the Registration
Statement.

“Investments” means any investments by the Company or the Operating Partnership
in Real Estate Assets or any other asset.

“Joint Ventures” means any joint venture or partnership arrangements (other than
between the Company and the Operating Partnership) in which the Company or the
Operating Partnership or any of their subsidiaries is a co-venturer, member or
partner, which are established to own Investments.

“Loans” means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.

“Management Fee” means an annual fee, payable monthly, in an amount equal to
1.00% of the Average Real Estate Assets, determined in accordance with
Section 9(b).

“New Assets” means all of the Average Real Estate Assets other than the
Contributed Assets.

“NYSE” means the New York Stock Exchange.

“Offering” means any public or private offering of equity or debt securities of
the Company that is consummated subsequent to the date of this Agreement,
excluding Shares offered under any employee benefit plan of the Company and
Shares distributed in the Spin-Off.

“Offering Expenses” means any and all expenses (other than underwriters’
discounts) paid or to be paid by the Company in connection with an Offering,
including, without limitation, the Company’s legal, accounting, printing,
mailing and filing fees and other documented offering expenses.

“Operating Expenses” means all out-of-pocket expenses of the Advisor in
performing services for the Company, including the expenses incurred by the
Advisor in connection with any provision by the Advisor of legal, accounting,
financial and due diligence services performed by the Advisor that outside
professionals or outside consultants would otherwise perform.  Operating
Expenses also include the Company’s pro rata share of rent, telephone,
utilities, office furniture, equipment, machinery and other office, internal and
overhead expenses of the Advisor required for the Company’s
operations.  Operating Expenses do not include expenses for the administrative
services described on Exhibit A to this Agreement.

“OP Units” means units of limited partnership interest in the Operating
Partnership.

“Person” means an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or government or any agency or political subdivision of a
government.

“Real Estate Assets” means any investment by the Company or the Operating
Partnership (including, without limitation, reserves for capital expenditures)
in unimproved and improved Real Property (including, without limitation, fee or
leasehold interests, options and leases) either directly, through a direct or
indirect subsidiary of the Company or the Operating Partnership or through a
Joint Venture.

 

2

--------------------------------------------------------------------------------

 

“Real Property” means real property owned from time to time by the Company or
the Operating Partnership, either directly, through a direct or indirect
subsidiary of the Company or the Operating Partnership or through a Joint
Venture, which consists of (i) land only, (ii) land, including the buildings
located thereon, (iii) buildings only, (iv) real estate-related securities
(including preferred stock), mortgage, bridge or mezzanine loans, or (v) such
investments the Board or the Advisor designate as Real Property to the extent
such investments could be classified as Real Property.

“Registration Statement” means the Company’s Registration Statement on Form 10
(No. 001-36663), as amended from time to time.

“REIT” means a “real estate investment trust” within the meaning of Sections 856
through 860 of the Code.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of the Company’s common stock, par value $0.01 per
share.

“Spin-Off” has the meaning given in the information statement filed as an
exhibit to the Registration Statement.

“Stockholders” means the registered holders of the Shares.

“VWAP” means volume-weighted average price.

2. Appointment.  The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor to perform the services set forth herein on
the terms and conditions set forth in this Agreement, and the Advisor hereby
accepts such appointment.

3. Duties of the Advisor.  The Advisor, in its capacity as manager of the assets
and the day-to-day operations of the Company and the Operating Partnership, at
all times will be subject to the supervision of the Company’s Board of Directors
and will have only such functions and authority as the Company may delegate to
it including, without limitation, the functions and authority identified herein
and delegated to the Advisor hereby.  The Advisor will be responsible for the
day-to-day operations of the Company and will perform (or cause to be performed)
such services and activities relating to the assets and operations of the
Company as may be appropriate, including, without limitation:

(a) serve as the Company’s and the Operating Partnership’s investment and
financial advisor;

(b) provide the daily management for the Company and the Operating Partnership
and perform and supervise the various administrative functions necessary for the
day-to-day management of the operations of the Company and the Operating
Partnership, including the administrative services described on Exhibit A to
this Agreement;

(c) investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including, but
not limited to, consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, the registrar and the transfer agent and any and all agents for any
of the foregoing, including Affiliates of the Advisor, and Persons acting in any
other capacity deemed by the Advisor necessary or desirable for the performance
of any of the foregoing services, including, but not limited to, entering into
contracts in the name of the Company and the Operating Partnership with any of
the foregoing;

(d) consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;

(e) subject to the provisions of Section 4 hereof, (i) participate in
formulating an investment strategy and asset allocation framework, (ii) locate,
analyze and select potential Investments, (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of Investments to the Board and make
Investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) negotiate the
terms of and arrange for financing and refinancing and make other changes in the
asset or capital structure of, and dispose of, reinvest the proceeds from the
sale of, or otherwise deal with, Investments; (vi) negotiate and enter into
leases and service contracts for Real Estate Assets and, to the

 

3

--------------------------------------------------------------------------------

 

extent necessary, perform all other operational functions for the maintenance
and administration of such Real Estate Assets; (vii) actively oversee and manage
Investments for purposes of meeting the Company’s investment objectives and
reviewing and analyzing financial information for each of the Investments and
the overall portfolio; (viii) select Joint Venture partners, structure and
negotiate corresponding agreements and oversee and monitor these relationships;
(ix) engage, oversee, supervise and evaluate property managers who perform
services for the Company or the Operating Partnership; (x) engage, oversee,
supervise and evaluate Persons with whom the Advisor contracts to perform
certain of the services required to be performed under this Agreement;
(xi) manage accounting and other record-keeping functions for the Company and
the Operating Partnership, including reviewing and analyzing the capital and
operating budgets for the Real Estate Assets and generating an annual budget for
the Company; and (xii) recommend various liquidity events to the Board when
appropriate;

(f) upon request, but no less than quarterly, provide the Board with periodic
reports regarding prospective investments;

(g) negotiate the terms of and make investments in, and dispositions of,
Investments within the discretionary limits and authority as granted by the
Board;

(h) within the discretionary limits and authority as granted by the Board,
negotiate on behalf of the Company and the Operating Partnership with banks or
other lenders for Loans to be made to the Company and the Operating Partnership,
and negotiate on behalf of the Company and the Operating Partnership with
investment banking firms and broker-dealers or negotiate private sales of Shares
or obtain Loans for the Company and the Operating Partnership, but in no event
in such a manner so that the Advisor shall be acting as broker-dealer or
underwriter; provided, further, that any fees and costs payable to third parties
incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company or the Operating Partnership;

(i) at least quarterly, and at any other time reasonably requested by the Board,
obtain reports (which may, but are not required to, be prepared by the Advisor
or its Affiliates), where appropriate, concerning the value of Investments or
contemplated investments of the Company and the Operating Partnership;

(j) at least quarterly, and at any other time reasonably requested by the Board,
make reports to the Board of its performance of services to the Company and the
Operating Partnership under this Agreement (including reports with respect to
potential conflicts of interest involving the Advisor or any of its Affiliates),
the composition and characteristics of the Company’s portfolio, and compliance
with the Company’s Investment Guidelines and other policies approved from time
to time by the Board;

(k) provide the Company and the Operating Partnership with all necessary cash
management services;

(l) deliver to, or maintain on behalf of, the Company copies of all appraisals
obtained in connection with the investments in any Real Estate Assets as may be
required to be obtained by the Board;

(m) notify the Board of all proposed transactions outside of the Advisor’s
delegated authority before they are completed and obtain Board approval of same;

(n) negotiate and effect any private placement of OP Units, tenancy-in-common
(TIC) or other interests in Investments as may be approved by the Board;

(o) perform investor-relations and Stockholder communications functions for the
Company;

(p) render such services as may be reasonably determined by the Board of
Directors consistent with the terms and conditions herein;

(q) maintain the Company’s accounting and other records and assist the Company
in filing all reports required to be filed by it with the Securities and
Exchange Commission, the Internal Revenue Service and other regulatory agencies;

(r) do all things necessary to assure its ability to render the services
described in this Agreement;

(s) advise the Company and the Operating Partnership regarding the maintenance
of the Company’s qualification as a REIT and monitor the Company’s compliance
with the various REIT qualification requirements and other rules set forth in
the Code and any applicable treasury regulations promulgated under the Code, as
amended from time to time, and use its commercially reasonable efforts to cause
the Company to maintain its qualification as a REIT for U.S. federal income tax
purposes;

 

4

--------------------------------------------------------------------------------

 

(t) advise the Company and the Operating Partnership regarding the maintenance
of their exemptions from the status of an investment company required to
register under the 1940 Act, and monitor compliance with the requirements for
maintaining such exemptions and using commercially reasonable efforts to cause
them to maintain such exemptions from such status;

(u) assist the Company and the Operating Partnership in qualifying to do
business in all applicable jurisdictions in which the Company, the Operating
Partnership or their subsidiaries do business, and ensure that the Company, the
Operating Partnership and their respective subsidiaries obtain and maintain all
applicable licenses;

(v) assist the Company and the Operating Partnership in complying with all
regulatory requirements applicable to them with respect to their business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Exchange Act, the
Securities Act or the NYSE;

(w) if requested by the Company, provide, or cause another qualified third party
to provide, such internal audit, compliance and control services as may be
required for the Company, the Operating Partnership and their subsidiaries to
comply with applicable law (including the Securities Act and the Exchange Act),
regulation (including Securities and Exchange Commission regulations) and the
rules and requirements of the NYSE or such other securities exchange on which
the Shares are listed, and as otherwise requested by the Board;

(x) handle and resolve on behalf of the Company and the Operating Partnership
(including their respective subsidiaries) all routine claims, disputes or
controversies, including all routine litigation, arbitration, settlement or
other proceedings or negotiations, in which the Company, the Operating
Partnership or their respective subsidiaries may be involved or to which they
may become subject, subject to such limitations or parameters as may be imposed
from time to time by the Board; and

(y) use commercially reasonable efforts to cause the Company, the Operating
Partnership and their respective subsidiaries to comply with all applicable
laws.

Notwithstanding the foregoing, to the extent such duties may be delegated by an
investment company consistent with Section 15 of the 1940 Act, the Advisor may
delegate any of the foregoing duties to any Person so long as the Advisor
remains responsible for the performance of the duties set forth in this
Section 3; provided, however, that the delegation by the Advisor of any of the
foregoing duties to another Person shall not result in an increased
Administrative Fee, Management Fee or additional expenses payable hereunder.

4. Authority of Advisor.

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 8), and subject to the continuing and exclusive
authority of the Board over the management of the Company, the Company, acting
on the authority of the Board of Directors, hereby delegates to the Advisor the
authority to perform the services described in Section 3.

(b) Notwithstanding anything herein to the contrary, the Advisor shall obtain
the prior approval of the Board, any particular Directors specified by the Board
or any committee of the Board, as the case may be, in connection with (i) any
Investment for which the portion of the consideration paid out of the Company’s
Equity (defined below) equals or exceeds $50,000,000, (ii) any investment that
is inconsistent with the Company’s publicly disclosed Investment Guidelines as
in effect from time to time, or, if none are then publicly disclosed, as
otherwise adopted by the Board from time to time, or (iii) any engagement of
Affiliated service providers on behalf of the Company or the Operating
Partnership, which engagement terms will be negotiated on an arm’s length
basis.  “Equity” means the Company’s cash on hand, exclusive of the proceeds of
any debt financing incurred or to be incurred in connection with the relevant
Investment.

(c) If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents and other information
required by them to properly evaluate the proposed transaction.

(d) For the period and on the terms and conditions set forth in this Agreement,
the Company, the Operating Partnership and each of their respective subsidiaries
hereby constitutes, appoints and authorizes the Advisor as its true and lawful
agent and attorney-in-fact, in its name, place and stead, to negotiate, execute,
deliver and enter into agreements, instruments and authorizations on their
behalf, on such terms and conditions as the Advisor, acting in its sole and
absolute discretion, deems necessary or appropriate (subject to any limitations
imposed by the Board).  This power of attorney is deemed to be coupled with an
interest.

5. No Partnership or Joint Venture.  The parties to this Agreement are not
partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.

 

5

--------------------------------------------------------------------------------

 

6. Bank Accounts.  The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or the Operating
Partnership or in the name of the Company and the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or the Operating
Partnership, consistent with the authority granted under Section 4 and in such
other circumstances as the Board may approve, provided that no funds shall be
commingled with the funds of the Advisor; and the Advisor shall upon request
render appropriate accountings of such collections and payments to the Board and
to the auditors of the Company.

7. Records; Access; Confidentiality.  The Advisor shall maintain appropriate
books of accounts and records of all its activities hereunder and make such
records available for inspection by the Directors and by counsel, auditors and
authorized agents of the Company, at any time and from time to time.  The
Advisor shall at all reasonable times have access to the books and records of
the Company and the Operating Partnership.  The Advisor shall keep confidential
any and all information obtained in connection with the services rendered under
this Agreement and shall not disclose any such information (or use the same
except in furtherance of its duties under this Agreement) to unaffiliated third
parties except (i) with the prior written consent of the Board, (ii) to legal
counsel, accountants or other professional advisors or consultants engaged by
the Company, (iii) to appraisers, financing sources and others in the ordinary
course of the Company’s business, (iv) to governmental officials having
jurisdiction over the Company and the Operating Partnership (including their
respective subsidiaries), (v) in connection with any governmental or regulatory
filings of the Company, the Operating Partnership or of their subsidiaries, or
disclosure or presentations to Company investors, (vi) as required by law or
legal process to which the Advisor or any Person to whom disclosure is permitted
hereunder is a party, or (vii) to the extent such information is otherwise
publicly available through the actions of a Person other than the Advisor not
resulting from Advisor’s violation of this Section 7.  The confidentiality
provisions of this Section 7 shall survive for a period of one year after the
expiration or earlier termination of this Agreement.

8. Limitations on Activities.  Notwithstanding anything herein to the contrary,
the Advisor shall not intentionally or with gross negligence, reckless disregard
or bad faith take any action that, would (a) adversely affect the maintenance of
the Company’s qualification as a REIT under the Code, unless the Board has
determined that the maintenance of the Company’s REIT qualification is not in
the best interests of the Company and its Stockholders, (b) subject the Company
to regulation under the 1940 Act, except to the extent the Company and the
Advisor have undertaken in this Agreement and the Articles of Incorporation to
comply with Section 15 of the 1940 Act in connection with the entry into,
continuation of, or amendment of this Agreement or any advisory agreement (c) be
contrary to or inconsistent with the Company’s Investment Guidelines or
(d) violate any law, rule, regulation or statement of policy of any governmental
body or agency having jurisdiction over the Company or its Shares, or otherwise
not be permitted by the Articles of Incorporation or Bylaws, except if such
action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the Advisor’s judgment of the potential impact of such
action and shall refrain from taking such action until it receives further
clarification or instructions from the Board.  In such event, the Advisor shall
have no liability for acting in accordance with the specific instructions of the
Board so given.  The Advisor shall comply in all material respects with all
applicable law and regulations, including, without limitation, applicable
provisions of the Investment Advisers Act of 1940, as amended, and the
regulations promulgated thereunder.

9. Compensation.

(a) During the term hereof, as the same may be extended from time to time, the
Company shall pay the Advisor the Administrative Fee and the Management
Fee.  The Advisor shall compute each installment of the Administrative Fee and
the Management Fee as promptly as possible after the end of the month with
respect to which such installment is payable.  The accrued fees will be payable
monthly as promptly as possible after the end of each month during which this
Agreement is in effect.  A copy of the computations made by the Advisor to
calculate such installment shall thereafter, for informational purposes only,
promptly be delivered to the Board.  The Administrative Fee and the Management
Fee shall be paid in cash unless the Advisor elects, in its sole discretion, to
receive all or a portion of the Administrative Fee and the Management Fee in
Shares; provided, that (i) such election to receive all or a portion of the fees
in Shares shall be made by notice to the Board (the “Election Notice”) at the
time the Advisor delivers to the Board the computation of the Administrative Fee
and the Management Fee for such month and (ii) the Advisor’s ability receive
Shares in payment of all or a portion of the Administrative Fee and the
Management Fee shall be subject to Section 9(c).  To the extent that the Advisor
elects to receive Shares in payment of all or a portion of the Administrative
Fee or the Management Fee for any particular month, the number of Shares payable
to the Advisor for such month shall equal (A) the dollar amount of the portion
of the monthly installment of the Administrative Fee and the Management Fee
payable in Shares (as set forth in the Election Notice) divided by (B) the VWAP
per Share for the 10 trading days prior to the end of the month for which the
Management Fee will be paid.  The Management Fee shall be payable independent of
the performance of the Company, the Operating Partnership or the Investments.

(b) In calculating the Administrative Fee and the Management Fee, the Company
will categorize the Average Real Estate Assets into either Contributed Assets or
New Assets.  The Administrative Fee on the Contributed Assets may not exceed
$890,000 in any calendar year.  The Management Fee on the Contributed Assets may
not exceed $4,500,000 in any calendar year.  The Administrative Fee and the
Management Fee on the portion of the Average Real Estate Assets categorized as
New Assets will not be subject to any

 

6

--------------------------------------------------------------------------------

 

maximum amount in any calendar year.  The Adviser may waive a portion of its
fees.  If this Agreement becomes effective subsequent to the first day of a
month or shall terminate before the last day of a month, compensation for such
month shall be computed in a manner consistent with the calculation of the fees
payable on a monthly basis.

(c) The Advisor’s ability to receive Shares in payment of all or a portion of
the Administrative Fee or the Management Fee due to the Advisor under this
Agreement shall be subject to the following:  (i) the ownership of such Shares
by the Advisor shall not violate the limit on ownership of Shares set forth in
the Articles of Incorporation or otherwise raise a material risk to the status
of the Company as a REIT, after giving effect to any exception from such limit
that the Board may grant to the Advisor or its Affiliates; and (ii) the
Company’s issuance of such Shares to the Advisor shall comply with all
applicable restrictions under the U.S. federal securities laws and the rules of
the NYSE.

(d) The Company agrees to provide reasonable registration rights to the Advisor
and its Affiliates in a form of registration rights agreement to be mutually
agreed.

10. Expenses.

(a) In addition to the compensation paid to the Advisor pursuant to Section 9,
the Company or the Operating Partnership shall pay directly or reimburse the
Advisor for all of the documented Operating Expenses and Offering Expenses
(together, “Expenses”) paid or incurred by the Advisor or its Affiliates in
connection with the services it provides to the Company and the Operating
Partnership pursuant to this Agreement.  Any Expenses payable by the Company or
reimbursable to the Advisor pursuant to this Agreement shall not be in amounts
greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s length basis.  Reimbursement of Operating Expenses under this
Section 10, plus Administrative Fees and Management Fees under Section 9, may
not exceed 1.5% of Average Real Estate Assets for any calendar year or portion
thereof, provided, however, that this limitation will not apply to legal,
accounting, financial, due diligence and other service fees incurred in
connection with extraordinary litigation and mergers and acquisitions and other
events outside the Company’s ordinary course of business or any out-of-pocket
acquisition or due diligence expenses incurred in connection with the
acquisition or disposition of Real Estate Assets.

(b) The Advisor shall prepare a statement documenting all Expenses incurred
during each month, and shall deliver such statement to the Company within 15
business days after the end of each month.  Expenses incurred by the Advisor on
behalf of the Company and the Operating Partnership and payable pursuant to this
Section 10 shall be reimbursed no later than the 15th business day immediately
following the date of delivery of such statement of Expenses to the Company.

11. Other Services.  Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company and the Operating
Partnership other than set forth in Section 3, such services shall be separately
compensated at such customary rates and in such customary amounts as are agreed
upon by the Advisor and the Board, including a majority of the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.

12. Other Activities of the Advisor.  Except as set forth in this Section 12,
nothing herein contained shall prevent the Advisor or any of its Affiliates from
engaging in or earning fees from other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by Highland or
its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, member, partner, employee, or stockholder of the Advisor or
its Affiliates to engage in or earn fees from any other business or to render
services of any kind to any other partnership, corporation, firm, individual,
trust or association and earn fees for rendering such services; provided,
however, that the Advisor must devote sufficient resources to the Company’s
business to discharge its obligations to the Company under this Agreement.  The
Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein, and earn fees for rendering such advice and service.  Specifically, it
is contemplated that the Company may enter into Joint Ventures or other similar
co-investment arrangements with certain Persons, and pursuant to the agreements
governing such Joint Ventures or arrangements, the Advisor may be engaged to
provide advice and service to such Persons, in which case the Advisor will earn
fees for rendering such advice and service.

The Board acknowledges that the Advisor and its Affiliates are subject to
various conflicts of interest, including without limitation, those set forth in
the Registration Statement and the Advisor’s Form ADV. The Advisor shall report
to the Board the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or is reasonably likely to
create a conflict of interest between the Advisor’s obligations to the Company
and its obligations to or its interest in any other partnership, corporation,
firm, individual, trust or association.  

 

7

--------------------------------------------------------------------------------

 

13. Term and Termination.

(a) Duration. This Agreement shall become effective on the date first set forth
above, such date being the date on which this Agreement has been executed
following: (1) the approval of the Company’s Board of Directors, including
approval by a vote of a majority of the Independent Directors, cast in person at
a meeting called for the purpose of voting on such approval, in each case in
accordance with Section 15 of the 1940 Act, regardless of whether the 1940 Act
is otherwise applicable to the Company; (2) the approval by a “vote of a
majority of the outstanding voting securities” (as defined in the 1940 Act) of
the Company and (3) the approval by a “vote of a majority of the outstanding
voting securities” (as defined in the 1940 Act) of NexPoint Credit Strategies
Fund.  Unless terminated as herein provided, this Agreement shall remain in full
force and effect until the date that is two years after the effective date of
this Agreement. Subsequent to such initial period of effectiveness, this
Agreement shall continue in full force and effect, subject to paragraph 13(c),
so long as such continuance is approved at least annually (a) by either the
Company’s Board of Directors or by a “vote of a majority of the outstanding
voting securities” (as defined in the 1940 Act) of the Company and (b) in either
event, by the vote of a majority of the Independent Directors, cast in person at
a meeting called for the purpose of voting on such approval, in accordance with
Section 15 of the 1940 Act.

(b) Amendment. No provision of this Agreement may be amended, waived, discharged
or terminated orally, but only by an instrument in writing signed by the party
against which enforcement of the amendment, waiver, discharge or termination is
sought. Any amendment of this Agreement shall comply with, and be approved in
accordance with, the requirements of Section 15 of the 1940 Act and any
applicable rules thereunder, regardless of whether the 1940 Act is otherwise
applicable to the Company.

(c) Termination. This Agreement may be terminated at any time, without payment
of any penalty, by vote of the Board of Directors, or by a “vote of a majority
of the outstanding voting securities” (as defined in the 1940 Act) of the
Company, or by the Advisor, in each case on not more than 60 days’ nor less than
30 days’ prior written notice to the other party.

(d) Automatic Termination. This Agreement shall automatically and immediately
terminate in the event of its “assignment” (as defined in the 1940 Act).

14. Payments and Duties Upon Termination.

(a) Amounts Owed.  After the Effective Termination Date, the Advisor shall be
entitled to receive from the Company or the Operating Partnership within 30 days
after the effective date of such termination all amounts then accrued and owing
to the Advisor.

(b) Advisor’s Duties.  The Advisor shall promptly upon termination of this
Agreement:

(i) pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;

(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(iii) deliver to the Board all assets, including all Investments, and documents
of the Company and the Operating Partnership then in the custody of the Advisor;
and

(iv) reasonably cooperate with the Company and the Operating Partnership, at the
Company’s expense, to provide an orderly management transition.

15. Limitation of Liability, Exculpation and Indemnification by the Company and
Operating Partnership.

(a) Whether or not expressly provided in this Agreement, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Advisor or any of its respective Affiliates and their
respective partners, members, officers, directors, employees and agents
(including parties acting as agents for the execution of transactions) (each, a
“Covered Person” and collectively, “Covered Persons”) shall be subject to the
provisions of this Section.

(b) To the fullest extent permitted by law, no Covered Person shall be liable to
the Company and the Operating Partnership (including but not limited to (i) any
act or omission by any Covered Person in connection with the conduct of the
business of the Company or the Operating Partnership, that is determined by such
Covered Person in good faith to be in or not opposed to the best interests of
the Company or the Operating Partnership, (ii) any act or omission by any
Covered Person based on the suggestions of any

 

8

--------------------------------------------------------------------------------

 

professional advisor of the Company or the Operating Partnership whom such
Covered Person believes is authorized to make such suggestions on behalf of the
Company or the Operating Partnership, (iii) any act or omission by the Company
or the Operating Partnership, or (iv) any mistake, negligence, misconduct or bad
faith of any broker or other agent of the Company or the Operating Partnership
selected by the Covered Person with reasonable care), unless any act or omission
by such Covered Person constitutes bad faith, fraud, willful misfeasance,
intentional misconduct, gross negligence or reckless disregard of its duties (as
determined by a non-appealable judgment of a court or arbitration proceeding of
competent jurisdiction).

(c) A Covered Person may consult with legal counsel or accountants selected by
such Covered Person and any act or omission by such Covered Person on behalf of
the Company or the Operating Partnership or in furtherance of the business of
the Company or the Operating Partnership in good faith in reliance on and in
accordance with the advice of such counsel or accountants shall be full
justification for the act or omission, and such Covered Person shall be fully
protected in so acting or omitting to act if the counsel or accountants were
selected with reasonable care.

(d) To the fullest extent permitted by law, the Company or the Operating
Partnership shall indemnify and save harmless Covered Persons, from and against
any and all claims, liabilities, damages, losses, costs and expenses, including
amounts paid in satisfaction of judgments, in compromises and settlements, as
fines and penalties and legal or other costs and expenses of investigating or
defending against any claim or alleged claim, of any nature whatsoever, known or
unknown, liquidated or unliquidated, that are incurred by any Covered Person and
arise out of or in connection with the business or investments of the Company or
the Operating Partnership, or the performance by the Covered Person of its
responsibilities hereunder, provided that the Covered Person shall not be
entitled to indemnification hereunder to the extent the Covered Person’s conduct
constitutes bad faith, fraud, willful misfeasance, intentional misconduct, gross
negligence or reckless disregard of its duties (as determined by a
non-appealable judgment of a court or arbitration proceeding of competent
jurisdiction).  The termination of any proceeding by settlement, judgment, order
or upon a plea of nolo contendere or its equivalent shall not, of itself, create
a presumption that the Covered Person’s conduct constituted bad faith, fraud,
willful misfeasance, intentional misconduct, gross negligence or reckless
disregard of its duties.

(e) Expenses incurred by a Covered Person in defense or settlement of any claim
that shall be subject to a right of indemnification hereunder, shall be advanced
by the Company or the Operating Partnership prior to the final disposition
thereof upon receipt of an undertaking by or on behalf of the Covered Person to
repay the amount advanced to the extent that it shall be determined ultimately
that the Covered Person is not entitled to be indemnified hereunder.

(f) The right of any Covered Person to the indemnification provided herein shall
be cumulative of, and in addition to, any and all rights to which the Covered
Person may otherwise be entitled by contract or as a matter of law or equity and
shall be extended to the Covered Person’s successors, assigns and legal
representatives.

(g) The provisions of this Section are expressly intended to confer benefits
upon Covered Persons and such provisions shall remain operative and in full
force and effect regardless of the expiration or any termination of this
Agreement.

(h) No Covered Person shall be liable hereunder for any settlement of any action
or claim effected without its written consent thereto.

16. Indemnification by the Advisor.  

(a) The Advisor shall indemnify and hold harmless the Company and the Operating
Partnership from all claims, liabilities, damages, losses, costs and expenses,
including amounts paid in satisfaction of judgments, in compromises and
settlements, as fines and penalties and legal or other costs and expenses of
investigating or defending against any claim or alleged claim, of any nature
whatsoever, known or unknown, liquidated or unliquidated, that are incurred by
reason of the Advisor’s bad faith, fraud, willful misfeasance, intentional
misconduct, gross negligence or reckless disregard of its duties; provided,
however, that the Advisor shall not be held responsible for any action of the
Board in following or declining to follow any written advice or written
recommendation given by the Advisor.

(b) Notwithstanding anything in this Agreement to the contrary, the aggregate
maximum amount that the Advisor may be liable to the Company or the Operating
Partnership pursuant to this Agreement shall, to the extent not prohibited by
law, never exceed the amount of the Management Fees received by the Advisor
under this Agreement prior to the date that the acts or omissions giving rise to
a claim for indemnification or liability shall have occurred.  In no event shall
the Advisor be liable for special, exemplary, punitive, indirect, or
consequential loss, or damage of any kind whatsoever, including without
limitation lost profits.  The foregoing limitations shall not apply to the
extent such damages are determined in a final binding non-appealable court or
arbitration proceeding to result from the bad faith, fraud, willful misfeasance,
intentional misconduct, gross negligence or reckless disregard of its duties of
the Advisor.

 

9

--------------------------------------------------------------------------------

 

(c) The provisions of this Section are expressly intended to confer benefits
upon the Company and the Operating Partnership and such provisions shall remain
operative and in full force and effect regardless of the expiration or any
termination of this Agreement.

17. Notices.  Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand, by courier or overnight carrier or by
registered or certified mail to the addresses set forth below:

 

To the Company:

NexPoint Residential Trust, Inc.

300 Crescent CourtSuite 700

Dallas, Texas 75201

Attention:  Brian Mitts

with a copy to:

Jones Day

2727 N. Harwood Street

Dallas, Texas 75201

Attention:  Charles T. Haag

To the Operating Partnership:

NexPoint Operating Partnership, LP

300 Crescent Court

Suite 700

Dallas, Texas 75201

Attention:  Brian Mitts

with a copy to:

Jones Day

2727 N. Harwood Street

Dallas, Texas 75201

Attention:  Charles T. Haag

 

To the Advisor:

NexPoint Real Estate Advisors, L.P.

300 Crescent Court

Suite 700

Dallas, Texas 75201

Attention:  Brian Mitts

with a copy to:

Highland Capital Management, L.P.

300 Crescent Court

Suite 700

Dallas, Texas 75201

Attention:  Thomas Surgent

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 17.

18. Modification.  This Agreement shall not be amended, supplemented, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
assignees.

19. Severability.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

10

--------------------------------------------------------------------------------

 

20. Governing Law; Arbitration.  The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of New York
as at the time in effect, without regard to the principles of conflicts of laws
thereof.  In the event there is an unresolved legal dispute between the parties
and/or any of their respective officers, directors, partners, employees, agents,
Affiliates or other representatives that involves legal rights or remedies
arising from this Agreement, the parties agree to submit their dispute to
binding arbitration under the authority of the Federal Arbitration Act;
provided, however, that Highland or such applicable Affiliate thereof may pursue
a temporary restraining order and/or preliminary injunctive relief in connection
with any confidentiality covenants or agreements binding on the other party,
with related expedited discovery for the parties, in a court of law, and,
thereafter, require arbitration of all issues of final relief. The arbitration
will be conducted by the American Arbitration Association, or another, mutually
agreeable arbitration service. A panel of three arbitrators will preside over
the arbitration and will together deliberate, decided and issue the final award.
The arbitrators shall be duly licensed to practice law in the State of Texas.
The discovery process shall be limited to the following: Each side shall be
permitted no more than (i) two party depositions of six hours each (Each
deposition is to be taken pursuant to the Texas Rules of Civil Procedure); (ii)
one non-party deposition of six hours; (iii) twenty-five interrogatories; (iv)
twenty-five requests for admission; (v) ten requests for production (In
response, the producing party shall not be obligated to produce in excess of
5,000 total pages of documents. The total pages of documents shall include
electronic documents); (vi) one request for disclosure pursuant to the Texas
Rules of Civil Procedure. Any discovery not specifically provided for in this
paragraph, whether to parties or non-parties, shall not be permitted. The
arbitrators shall be required to state in a written opinion all facts and
conclusions of law relied upon to support any decision rendered. The arbitrators
will not have the authority to render a decision that contains an outcome
determinative error of state or federal law, or to fashion a cause of action or
remedy not otherwise provided for under applicable state or federal law. Any
dispute over whether the arbitrators have failed to comply with the foregoing
will be resolved by summary judgment in a court of law. In all other respects,
the arbitration process will be conducted in accordance with the American
Arbitration Association's dispute resolution rules or other mutually agreeable,
arbitration service rules. The party initiating arbitration shall pay all
arbitration costs and arbitrator's fees, subject to a final arbitration award on
who should bear costs and fees. All proceedings shall be conducted in Dallas,
Texas, or another mutually agreeable site. Each party shall bear its own
attorneys fees, costs and expenses, including any costs of experts, witnesses
and/or travel, subject to a final arbitration award on who should bear costs and
fees. The duty to arbitrate described above shall survive the termination of
this Agreement. Except as otherwise provided above, the parties hereby waive
trial in a court of law or by jury. All other rights, remedies, statutes of
limitation and defenses applicable to claims asserted in a court of law will
apply in the arbitration.

21. Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

22. No Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

23. Pronouns and Plurals.  Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

24. Headings.  The titles of Sections and Subsections contained in this
Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

25. Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.

 

 

 

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

NEXPOINT RESIDENTIAL TRUST, INC.

 

 

 

By:

/s/ Brian Mitts

 

 

Name: Brian Mitts

 

 

Title: Chief Financial Officer, Executive VP-Finance and Treasurer

 

 

 

 

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.

 

 

 

By: NexPoint Residential Trust Operating Partnership GP, LLC., its general
partner

 

 

 

 

 

By: NexPoint Residential Trust, Inc., its sole member

 

 

 

 

 

 

By:

/s/ Brian Mitts

 

 

Name: Brian Mitts

 

 

Title: Chief Financial Officer, Executive VP-Finance and Treasurer

 

 

 

 

 

NEXPOINT REAL ESTATE ADVISORS, L.P.

 

 

 

By:

/s/ Brian Mitts

 

 

Name: Brian Mitts

 

 

Title: Chief Financial Officer and Executive VP-Finance

 

 

 

 

[Signature Page to Advisory Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Administration Services.

Advisor will perform the following administration services:

(i)

Prepare monthly transaction listings;

(ii)

Supply various normal and customary portfolio and Company statistical data as
requested on an ongoing basis;

(iii)

Prepare for execution and file the Company’s Federal and state tax returns:
prepare a fiscal tax provision in coordination with the annual audit; prepare an
excise tax provision; and prepare all relevant 1099 calculations;

(iv)

Coordinate contractual relationships and communications between the Company and
its contractual service providers;

(v)

Coordinate printing of the Company’s annual shareholder reports;

(vi)

Prepare income and capital gain distributions;

(vii)

Prepare the quarterly and annual financial statements;

(viii)

Monitor the Company’s compliance with the Internal Revenue Code of 1986, as
amended, SEC reporting requirements;

(ix)

Prepare, coordinate with the Company’s counsel and coordinate the filing with
the SEC: quarterly reports on Form 10-Q; annual reports on Form 10-K, in each
case based upon information provided by the Company; assist in the preparation
of Forms 3, 4 and 5 pursuant to Section 16 of the 1934 Act for the officers and
directors of the Company, such filings to be based on information provided by
those persons;

(x)

Assist in the preparation of notices of meetings of shareholders, coordinate
preparation of proxy statements, including obtaining information required to be
disclosed by applicable regulations and the engagement of proxy solicitors on
behalf of the Company;

(xi)

Assist in obtaining directors’ and officers’/errors and omissions insurance
policies for the Company, including evaluation of insurance carriers,
recommending appropriate coverage levels and evaluating the costs thereof, as
such policies are approved by the Company’s Board of Directors;

(xii)

Draft agendas and resolutions for quarterly and special board meetings;

(xiii)

Coordinate the preparation, assembly and posting of board materials;

(xiv)

Attend board meetings and draft minutes thereof;

(xv)

Maintain the Company’s calendar to assure compliance with various filing and
board approval deadlines;

(xvi)

Assist the Company in the handling of SEC examinations and responses thereto;

(xvii)

If the chief executive officer or chief financial officer of the Company is
required to provide a certification as part of the Company’s Form 10-Q or Form
10-K filing pursuant to regulations promulgated by the SEC under Section 302 of
the Sarbanes-Oxley Act of 2002, Advisor will provide (to such person or entity
as agreed between the Company and Advisor) a sub-certification in support of
certain matters set forth in the aforementioned certification, such
sub-certification to be in such form and relating to such matters as agreed
between the Company and Advisor from time to time. Advisor shall be required to
provide the subcertification only during the term of the Agreement and only if
it receives such cooperation as it may request to perform its investigations
with respect to the sub-certification. For clarity, the sub-certification is not
itself a certification under the Sarbanes-Oxley Act of 2002 or under any other
regulatory requirement;

(xviii)

Prepare and coordinate the Company’s state notice filings;

(xix)

Furnish the Company office space in the offices of Advisor, or in such other
place or places as may be agreed from time to time, and all necessary office
facilities, simple business equipment, supplies, utilities and telephone service
for managing the affairs of the Company;

(xx)

Perform clerical, bookkeeping and other administrative services not provided by
the Company’s other service providers;

(xxi)

Determine or oversee the determination of the Company’s Average Real Estate
value in accordance with the Company’s policies as adopted from time to time by
the Board of Directors;

(xxii)

Oversee the maintenance by the Company’s custodian and transfer agent and
dividend disbursing agent of certain books and records of the Company and
maintain (or oversee maintenance by such other persons as approved by the Board
of Directors) such other books and records required by law or for the proper
operation of the Company;

 

A-1

--------------------------------------------------------------------------------

 

(xxiii)

Prepare such information and reports as may be required by any stock exchange or
exchanges on which the Company’s shares are listed;

(xxiv)

Determine the amounts available for distribution as dividends and distributions
to be paid by the Company to its shareholders; calculate, analyze and prepare a
detailed income analysis and forecast future earnings for presentation to the
Board of Directors; prepare and arrange for dividend notices to shareholders, as
applicable, and provide the Company’s dividend disbursing agent and custodian
with such information as is required for such parties to effect the payment of
dividends and distributions and to implement the Company’s dividend reinvestment
plan, if any;

(xxv)

Serve as liaison between the Company and each of its service providers;

(xxvi)

Assist in monitoring and tracking the daily cash flows of the individual assets
of the Company, as well as security position data of portfolio investments;
assist in resolving any identified discrepancies with the appropriate third
party, including the Company’s custodian, administrative agents and other
service providers, through various means including researching available data
via agent notices, financial news and data services, and other sources;

(xxvii)

Monitor compliance with leverage tests under the Company’s credit facility, if
any, and communicate with leverage providers and rating agencies;

(xxviii)

Coordinate negotiation and renewal of credit agreements for presentation to the
Board of Directors;

(xxix)

Coordinate negotiations of agreements with counterparties and the Company’s
custodian for derivatives and similar transactions, as applicable;

(xxx)

Provide assistance with the closing of Real Estate Asset purchases and
dispositions;

(xxxi)

Coordinate and oversee the provision of legal services to the Company;

(xxxii)

Cooperate with the Company’s independent registered public accounting firm in
connection with audits and reviews of the Company’s financial statements,
including interviews and other meetings, as necessary;

(xxxiii)

Provide Secretary and any Assistant Secretaries, Treasurer and any Assistant
Treasurers and other officers for the Company as requested;

(xxxiv)

Develop or assist in developing guidelines and procedures to improve overall
compliance by the Company;

(xxxv)

Determine and monitor expense accruals for the Company;

(xxxvi)

Authorize expenditures and approve bills for payment on behalf of the Company;

(xxxvii)

Monitor the number of shares of the Company registered and assist in the
registration of additional shares, as necessary;

(xxxviii)

Exercise or procure the exercise of any rights of the Company with respect to
any class action proceedings or other legal action concerning investments of the
Company;

(xxxix)

Prepare such reports as the Board of Directors of the Company may request from
time to time; and

(xl)

Perform such additional administrative duties relating to the administration of
the Company as may subsequently be agreed upon in writing between the Company
and Advisor.

 

A-2